[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION OF ALIMONY #145
The parties were divorced in March 1988 after 19 years of marriage. The court awarded the plaintiff alimony of $2,750 per month annualized at $33,000 per year for a period of 7 years from March 1988 or the death or remarriage of the plaintiff whichever event should first occur.
The defendant has filed a Motion to Modify the award of alimony based on his change in circumstances. A review of the defendant's financial affidavit indicates that there has been a substantial change in the defendant's income due in large measure to a default in the installment proceeds from the sale of the defendant's car wash business. The defendant's liquid assets consist of his income of $1,708 net per month. No business books or records were presented in evidence by the defendant other than the 1988 and 1989 income tax returns.
The court finds that some relief is appropriate under the circumstances. Effective June 1, 1991, the award of alimony is modified to $1,000 per month.
COPPETO, J. CT Page 5181